DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 30-36, in the reply filed on 10/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the diester" however, the claim only requires a “fatty ester” and there is no requirement that the ester be a diester.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be examined as reciting “A fatty diester additive prepared from…”.
Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 33 recites the limitation "the cap" however, these both depend from claim 30 which does discuss a cap.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this claim will be examined as depending from claim 32.
Claims 34 recites the limitation "the cap" and “the liquid” however, these both depend from claim 30 which do not require a cap nor a liquid.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this claim will be examined as depending from claim 333.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenyvesi (US 2007/0207939).
Claim 30 is directed to a fatty ester additive, wherein the additive is prepared from bioderived 1,3 propanediol and bio-derived stearic acid.  The claim further recites “is used as…. plastics.” This part of the claim is a recitation of the intended use of the claimed fatty acid ester.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Claims 31-35 further limit the intended use of the claim, but are still recitations of intended use.
Fenyvesi teaches compositions comprising esters of 1,3-propanediol wherein the propanediol is biologically derived (Abs).  Fenyvesi teaches a process of providing biologically produced 1,3-propanediol by contacting said 1,3-propanediol with an organic acid, wherein the ester is produced and wherein the 1,3-propanediol has 100% bio-based carbon (Fenyvesi – claims 22 and 24).
Fenyvesi discusses the creation of bio-based distearate propanediol, wherein both the stearic acid and 1,3-propanediol used are bio-based which results in distearate propanediol having a bio-based content of 100% [0052-0054], thus Fenyvesi anticipates the claimed diester additive prepared from 1,3-propanediol and stearic acid, wherein the 1,3-propanediol and stearic acid are both bioderived as recited by instant claim 30.
As discussed above, claim 30 also recites “is used as…. plastics.” This part of the claim is a recitation of the intended use of the claimed fatty diester.  The prior art anticipates the claimed ester, therefore, the ester of the prior art is inherently capable of being used in the manner recited by the claims “as a slip and/or antiblocking agent and/or lubricant in moulded synthetic articles from polyvinylchloride, styrenics, thermoplastic elastomers, polyolefins and engineering plastics,” this is supported by both Fenyvesi who teaches that the ester can be used in various industries, such as food, cosmetics, plastics and functions as a lubricant and slip agent (see table on pg. 8 of Fenyvesi) and the instant specification which teaches that 1,3 propanediol distearate can be used for the claimed purposes.
Claims 31-35 further limit the intended use of the claim, but are still recitations of intended use.   As discussed above, both Fenyvesi and the instant filed specification provide evidence that the distearate propanediol of the prior art prepared from bio-based stearic acid and 1,3-propanediol, are capable of being used in the manner claimed.  Furthermore, the instant specification teaches that a cap using 1,3 propanediol distearate retains the organoleptic properties of the liquid such as mineral water, etc. 
Claim 36 recites a functional property of the claimed fatty ester additive.  As discussed above, the prior art anticipates the claimed fatty ester additive, therefore, the fatty ester additive claimed and the ester of the prior art are expected to have the same properties as a compound and its properties are inseparable. 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613